DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-17, and 19-20 are allowed in this Office action.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements filed on 20 April 2022 and 8 July 2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Terminal Disclaimer
The terminal disclaimer filed on July 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application No. 16/704,668 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gall Gotfried on July 8, 2022.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A method comprising: 
storing, by one or more processors, a plurality of content items in association with a content item generation template, each of the plurality of content items having been previously generated by a respective user of a plurality of users of a messaging application in accordance with instructions associated with the content item generation template; 
ranking the plurality of content items associated with the content item generation template; 
receiving input that selects an identifier of the content item generation template; 
displaying the ranked plurality of content items to a given user of the messaging application in response to receiving the input; 
displaying an identifier of the user who generated each respective one of the displayed plurality of content items associated with the content item generation template;
displaying a camera icon together with the displayed plurality of content items; and 
launching the content item generation template to allow a user to generate content using the displayed plurality of content items 
Claim 2. (Original)
Claim 3. (Previously Presented) 
Claim 4. (Currently Amended) The method of claim 1, wherein the plurality of content items are ranked based on a relationship between a user who submitted the plurality of content items and a user viewing the plurality of content items.
Claim 5. (Currently Amended) The method of claim 1, wherein the plurality of content items are ranked based on a number of user-generated content items associated with the content item generation template.
Claims 6-10. (Original) 
Claim 11. (Currently Amended) The method of claim 9, wherein the content item generation template is associated with a time interval having a start and end time, further comprising: 
receiving a user request to start generating the user generated content item; 
activating the content item generation template to cause one or more items of the augmented reality content to be presented according to a timed sequence within the time interval; and 
while the content item generation template is activated, capturing video from the camera feed together with the presented one or more items, wherein the capturing of the video ends automatically when the end time of the time interval is reached.
Claims 12-15. (Original) 
Claim 16. (Currently Amended) The method of claim 1, wherein the content item generation template is associated with a start date and an end date, wherein the generating content using the content item generation template is enabled after the start date and before the end date.
Claim 17. (Original) 
Claim 18. (Canceled) 
Claim 19. (Currently Amended) A system comprising[[:]] a hardware processor configured to perform operations comprising: 
storing a plurality of content items in association with a content item generation template, each of the plurality of content items having been previously generated by a respective user of a plurality of users of a messaging application in accordance with instructions associated with the content item generation template; 
ranking the plurality of content items associated with the content item generation template; 
receiving input that selects an identifier of the content item generation template; 
displaying the ranked plurality of content items to a given user of the messaging application in response to receiving the input; displaying an identifier of the user who generated each respective one of the displayed plurality of content items associated with the content item generation template; 
displaying a camera icon together with the displayed plurality of content items, and 
launching the content item generation template to allow a user to generate content using the displayed plurality of content items 
Claim 20. (Currently Amended) A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 
storing a plurality of content items in association with a content item generation template, each of the plurality of content items having been previously generated by a respective user of a plurality of users of a messaging application in accordance with instructions associated with the content item generation template; 
ranking the plurality of content items associated with the content item generation template; 
receiving input that selects an identifier of the content item generation template; 
displaying the ranked plurality of content items to a given user of the messaging application in response to receiving the input; displaying an identifier of the user who generated each respective one of the displayed plurality of content items associated with the content item generation template; 
displaying a camera icon together with the displayed plurality of content items, and 
launching the content item generation template to allow a user to generate content using the displayed plurality of content items 

Summary of Related Prior Arts
The following prior art are deemed relevant to the claims:
Edelstein et al. (Pub. No. US 2013/0262420) teaches document management, including the management of documents and versions of documents within collaboration and document sharing systems. An access tracking version manager according to the invention allows document versions to be stored and managed in situations where various people have access to different document versions within a document chain.
Daun et al. (Pub. No. US 2010/0153520) teaches a video template is an interactive video template designed by a user with particular parameters and instructions to assist end users (e.g., clip buyers) create video clips by inserting end user-generated media content. The video templates may include storyboards that are, for example, funny, entertaining, romantic, enlightening, thought-provoking, interesting, emotional, etc. After creating one or more video templates, these video templates may be aggregated and stored in a video template database and/or published in a video template catalogue, where each video template may be used by end users (e.g., clip buyers) to create personalized and customized video clips.

Yawn (Pub. No. US 2014/0351686) teaches converting an XML-based format document (e.g., DOCX) into a template that can be stored, accessed, and/or populated using web services. The XML-based format document can include content control tags that can be converted to XML elements and/or scheme information. Further, a unique ID can be assigned to the XML-based format document and the document can be stored as a template associated with the unique ID. A web service can respond to the document ID, apply the scheme information for the document (validate the data), and populate the control tags using XML elements received from another computer.
Chi et al. (Pub. No. US 2016/0085729) teaches a digital magazine server receives a request from a user to create a section of a digital magazine including information identifying additional users authorized to modify content included in the section. For example, the request includes information identifying specific additional users or includes attributes associated with additional users. Based on information in the request, the digital magazine server identifies the additional users authorized to modify the content included in the section and notifies the additional user of their authorization to modify content included in the section.
Dixon et al. (Pub. No. US 2006/0253458) teaches automatically generating a third party assessment of a website's reputation, and storing an indicia of the assessment in a format and location that may be accessible by a client computing facility attempting to interact with the website. The indicia of a Website's reputation (e.g. through a reputation service host) is displayed to a user attempting to interact with the Website, wherein the reputation is at least in part based on practices associated with the Website.
Kao et al. (Pub. No. US 2016/0179975) teaches a social networking system provides a personalized set of bookmarks to a user based on the user's interactions with the bookmarks and/or the items associated with the bookmarks. The personalized set of bookmarks is grouped by category, and the categories are ordered in accordance with rankings for the categories. The rankings for the categories are determined based on the highest ranked item from each category of item, and the ranking of the items is determined based on the user's interactions with the bookmarks and/or associated items.
Dixon et al. (Pub. No. US 2016/0314608) teaches augmenting images in physical documents with additional digital media content. A user device can scan the images and automatically retrieve and render the associated digital media content. Combinations of photographs, audio, maps and videos may be generated to allow users to create a cohesive interactive story. Contents are gathered to generate a physical document with augmented images, analyzing images for suitability to be augmented, linking images with digital media content, and generating augmented images from digital media content such as digital images, videos, and maps.
Dionne (Pub. No. US WO 2017/106960) teaches media content editing/production application running on a computing device provides a graphical user interface (GUI) for mixing media content. The application allows for a user of the computing device to select a start position within a media track such that upon selection of different such start positions, the media track successively plays in a preview window, each time starting from the most recently selected start position. Once satisfied with the start position, the user may provide a mixing command via the GUI for mixing to a master track. The master track may be published as an output media file
Rathod (Pub. No. US WO 2018/104834) teaches auto open or unlocks user device, auto open camera display screen, auto capture photo or auto start recording of video, auto open media viewer when user wants to view, apply ephemeral or non-ephemeral and real-time content access rules and settings for one or more destinations and/or sources, enables user to search, match, save, bookmark, subscribe and view one or more object criteria specific contents, user related visual media captured by other users related privacy settings, supplied object models specific advertisements in visual media feeds, enables sender of media to access media shared by sender at recipient device, enables various embodiments relates to the display of ephemeral messages and real-time ephemeral messages.
Keebler et al. (Pub. No. US 2013/0268490) teaches each data collection and data item is associated with a set of attributes, the set of attributes includes a permissions attribute indicating whether the respective data collection or data item is permitted to be displayed and added to another data collection, and the method may further comprise: for each data collection or data item of the portion the one or more data collections and data items: prior to displaying the respective data collection or data item in the portion, checking the permission attribute of respective data collection or data item to determine whether the respective data collection or data item is permitted to be displayed and added to the modifiable data collection.

Wexler et al. (Pub. No. US 2010/0228712) teaches generating a topic page for a search query on a search webpage includes receiving a query at the search webpage on a client. The query is transmitted from the search webpage on the client to a search engine on a server. A topic page generator available to the search engine analyzes the query to identify a plurality of dimensions. One or more content modules, including at least one interactive advertising module, that match one or more of the dimensions are selected from a plurality of sources based on a weight associated with each of the content modules.
Grynberg (Pub. No. US 2009/0248677) teaches generating, by a monitoring program, a list of relevant documents, related to a search query, comprising tracking activities of first user pursuant to retrieval of a first list of primary documents resulting from a first search query; assigning a user interest score to a secondary document whose identifier is referenced within the contents of a primary or another secondary document; adding said identifier and score to a list of relevant documents wherein said list is associated with said first query and said first user; persisting said list of relevant documents to store.
Charlton et al. (Pub. No. US 2018/0253901) teaches a context based augmented reality system can be used to display augmented reality elements over a live video feed on a client device. The augmented reality elements can be selected based on a number of context inputs generated by the client device. The context inputs can include location data of the client device and location data of nearby physical places that have preconfigured augmented elements. The preconfigured augmented elements can be preconfigured to exhibit a design scheme of the corresponding physical place.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-17, and 19-20:
In interpreting the claims filed on 20 April 2022, in view of the updated search and examination, the prosecution histories of the instant application and the co-pending application associated with the Terminal Disclaimer above, and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, and 19-20.
Other dependent claims are also allowed based on their dependencies on claims 1, and 19-20.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/
 Primary Examiner, Art Unit 2169                                                                                                                                                                                                   July 9, 2022